Citation Nr: 9935954	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  95-28 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of L3.

2. Entitlement to an increased (compensable) disability 
evaluation for concussion headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from October 1948 to 
March 1954.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in July 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate review.  This appeal originates 
from a decision dated in March 1995 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the claim for a 10 percent disability 
evaluation based upon multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 was 
granted by the RO in August 1999.



FINDINGS OF FACT

1. The appellant's residuals of a fracture at L3 are 
manifested by complaints of complaints of back pain and 
are productive of no functional impairment.

2. The appellant's concussion headaches are reported to be 
manifested by complaints of throbbing headaches with 
dizziness and an inability to focus on objects and were 
found to be secondary to classic occipital neuralgia and 
unrelated to his service-connected concussion headaches.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable disability 
evaluation for residuals of a fracture of L3 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5285-5292 
(1999).

2. The schedular criteria for a compensable disability 
evaluation for concussion headaches are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Codes 8045-8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His assertions 
regarding an increase in severity of these disorders is 
deemed to be sufficient to render the claims plausible.  See 
e.g. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

The record reflects that the RO granted service connection 
for residuals of a fracture of L3 and for concussion 
headaches in March 1995 and assigned noncompensable 
disability evaluations effective from July 15th, 1994.  The 
rating board noted that on VA examination in October 1994, 
there were no significant objective findings of pathology 
attributable to the remote fracture at L3 and that the 
appellant's headaches attributable to the concussion during 
service were not shown to be productive of an average of one 
characteristic prostrating attack in two months.

The noncompensable disability evaluations for the residuals 
of a fracture of L3 and for concussion headaches have been 
carried forward to the present appeal.

Analysis

The appellant's residuals of a fracture of L3 are currently 
evaluated pursuant to Diagnostic Codes 5285 and 5292.  Code 
5285 provides that in the absence of spinal cord involvement, 
the disability is to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  Code 5292 
provides for a 10 percent evaluation where the lumbar spine 
range of motion is slightly limited.  Where there is a 
moderate limitation of lumbar spine motion, a 20 percent 
evaluation is warranted and a severe limitation of motion 
warrants a 40 percent evaluation.

The appellant's concussion headaches are currently rated 
pursuant to Code 8045 as brain disease due to trauma and as 
analogous to migraine headaches pursuant to Code 8100.  Code 
8045 provides that neurological disabilities are to be rated 
under the Codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc. recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9034.  Ratings in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9034 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Code 8100 provides for a 10 
percent evaluation where there are characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Where the average is one every month over the last 
several months, a 30 percent evaluation is warranted and 
where there are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is warranted.

The Board has carefully considered the evidence of record 
including the appellant's statements and contentions in 
support of his claims.  However, the Board finds that the 
weight of the evidence is against entitlement to compensable 
disability evaluations for residuals of a fracture of L3 and 
for concussion headaches.

In reaching the above conclusion, the Board places particular 
emphasis upon the findings noted on the VA examinations 
conducted in October 1994 and July 1999.  While the appellant 
has argued that his low back disability is of such severity 
that he is unable to work and that he experiences frequent 
headaches with dizziness and impaired vision, the objective 
medical evidence of record does not support entitlement to 
compensable disability evaluations for his service-connected 
disorders.  On VA examination in October 1994 no significant 
low back abnormalities were found and the reported headaches 
were diagnosed as tension headaches.  In July 1999, the VA 
examiner provided the following assessment and evaluation:

The C-file was reviewed in great detail 
prior to my examination and re-reviewed 
prior to my summation of my findings.

... the patient (appellant) has no evidence 
of weakness including movement against 
varying amounts of resistance.  The 
patient has no evidence of excess 
fatigability or incoordination or 
significant painful motion or painful 
use.  The patient has no limitation of 
range of motion.  ...

The patient's headaches are secondary to 
classic occipital neuralgia.  This is 
unrelated to his foxhole incident.

The patient has no evidence of limitation 
of motion, swelling, ankylosis, crepitus, 
neuropathy, radiculopathy or a 
myelopathy.  The patient in effect, has a 
normal examination.  In terms of 
employability, the patient should have no 
restrictions.

Although the appellant has submitted lay statements from 
various individuals regarding their knowledge of the 
appellant experiencing frequent headaches, as noted above, 
his current headaches have been shown by competent medical 
evidence to be attributable to occipital neuralgia and not 
related to his service-connected concussion headaches.  
Accordingly, this lay evidence reflecting knowledge of 
frequency and severity of the appellant's current headaches 
is not probative as it relates to symptoms of a nonservice-
connected disorder.  In this regard, the Board notes the lack 
of any additional competent evidence to establish that the 
current headache symptomatology is attributable to the 
service-connected concussion headaches.  While the 
individuals who submitted statements in support of the 
appellant's claim may provide competent evidence regarding 
the frequency and severity of the appellant's headaches, they 
are not competent to comment on the cause of the appellant's 
headaches because this is a medical conclusion and lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further notes that the appellant's treatment 
records from the Chronic Illness Clinic dated in 1987 and 
from 1996 to 1998 have been thoroughly reviewed.  However, 
these reports document symptomatic treatment for various 
unrelated disorders including arthritis and provide no 
competent evidence of functional impairment attributable to 
the service-connected residuals of a fracture of L3 or 
concussion headaches.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
However, careful review of the record shows that the 
appellant's complaints of pain were taken into account with 
the overall assessment, and the evidence does not reveal 
findings of additional functional impairment of the lumbar 
spine due to residuals of a fracture at L3 which is 
attributable to pain.

In view of the above, entitlement to compensable disability 
evaluations for residuals of a fracture at L3 and concussion 
headaches is not warranted.



ORDER

The appeal is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

